 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCOS CASEY GUILLEN III,                         No. 1:18-cv-00290-DAD-SAB
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING
14    T. FRANCISCO,                                     DEFENDANT’S MOTION TO DISMISS,
                                                        AND DIRECTING DEFENDANT TO FILE A
15                       Defendant.                     RESPONSE WITHIN FOURTEEN DAYS
                                                        FROM THE DATE OF SERVICE OF THIS
16                                                      ORDER
17                                                      (Doc. Nos. 18, 21, 25)
18

19

20          Plaintiff Marcos Casey Guillen III is appearing pro se in this civil rights action pursuant to

21   42 U.S.C. § 1983.

22          On September 17, 2018, the assigned magistrate judge issued findings and

23   recommendations, recommending that defendant’s motion to dismiss (Doc. No. 18) be denied.

24   (Doc. No. 21.) The findings and recommendations were served on the parties and contained

25   notice that any objections were to be filed within twenty days after service. (Id.) After receiving

26   an extension of time to do so, defendant filed objections on October 15, 2018. (Doc. No. 25.)

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

28   de novo review of this case. Having carefully reviewed the entire file, including defendant’s
                                                       1
 1   objections, the undersigned finds the findings and recommendations to be supported by the record

 2   and by proper analysis.

 3           In his objections, defendant argues that he is entitled to qualified immunity because, at the

 4   time of the alleged incident, it was not clearly established that touching a prisoner’s medicine bag

 5   incident to a search violated the First Amendment. The magistrate judge previously rejected this

 6   precise argument, stating that “whether the evidence will support Plaintiff’s assertions and

 7   whether Defendant may be entitled to qualified immunity are questions that cannot be resolved at

 8   this juncture.” (Doc. No. 21 at 5) (citing cases). The undersigned agrees with this conclusion

 9   here.

10           Accordingly,

11           1.     The findings and recommendations issued on September 17, 2018 (Doc. No. 21)

12                  are adopted in full;

13           2.     Defendant’s motion to dismiss this action (Doc. No. 18) is denied; and

14           3.     Defendant shall file a further response to the complaint within fourteen (14) days

15                  from the date of service of this order. Fed. R. Civ. P. 12(4)(A).

16   IT IS SO ORDERED.
17
        Dated:     December 4, 2018
18                                                      UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
